DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes

2.        In the claims 1, 3-6, 8 and 8 the applicant uses the recitations “adapted to”. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to perform. In re Hutchison, 69 USPQ 138.
           If the applicant intends to positively claim the limitations and clearly set forth the metes and bounds of the patent protection desired, examiner respectfully recommends to amend the respective claims. 

Claim Rejections - 35 USC § 102

3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.        Claims 1-13 are rejected under 35 U.S.C. 102(a)((2) as being anticipated by McGinley et al. (US Patent 7,458,977 B2).
           With respect to claim 1, McGinley et al. teach a system for imaging based surgical support in orthopedic implant procedures, the system comprising (see abstract; Figs. 1-3; column 1, lines 8-15): 

    PNG
    media_image1.png
    314
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    385
    media_image2.png
    Greyscale

           an invasive surgical tool including a set of features identifiable in a two dimensional (2D) medical image and having known spatial relationships between them (column 4, lines 21-59);     
           receiving circuitry adapted to receive a given 2D medical image of the surgical tool in contact with, or within, an organ of a subject of a given orthopedic implant procedure (column 4, line 60 – column 5, line 63; column 8, line 45-65); 
           an image processor adapted to derive, from the appearances of the features in the 2D medical image (see column 5, line 64 – column 6, line 23), a spatial relationship between said invasive surgical tool and the organ and determine, based on the derived spatial relationship, an expected collocation of an orthopedic implant in relation to the organ (column 8, line 45 – column 9, line 61); and rendering circuitry adapted to render the expected collocation upon an associated display (column 5, line 64 – column 6, line3).
            With respect to claim 2, McGinley et al. teach the system according to claim 1 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), wherein the 2D medical image is an x-ray (see column 8, lines 5-65; “a fluoroscopic image” is explicitly disclosed in line 17).
            With respect to claim 3, McGinley et al. teach the system according to claim 1 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), wherein: the receiving circuitry is further adapted to receive a series of 2D medical images of the surgical tool in contact with, or within, the organ of the subject of the given orthopedic implant procedure (column 4, lines 21-59); the image processor is further adapted to derive from each given image of the series (column 5, line 64 – column 6, line 23), from the appearances of the features in the given image, a given spatial relationship between the invasive surgical tool and the organ and determine for each given image of the series, based on the derived given spatial relationship, a given expected collocation of the orthopedic implant in relation to the organ (column 8, line 45 – column 9, line 61); and the rendering circuitry is further adapted to render the given expected collocations in sequence in real time (column 5, line 64 – column 6, lune 3).
             With respect to claim 4, McGinley et al. teach the system according to claim 1 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), wherein the image processing circuitry is further adapted to identify a contour of the organ in the given 2D medical image (see “femur (60)”; Figs. 2 and 3; column 4, line 60 – column 6, line 67).

    PNG
    media_image3.png
    369
    309
    media_image3.png
    Greyscale

             With respect to claim 5, McGinley et al. teach the system according to claim 1 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), wherein the image processor is further adapted to derive, from the appearances of the features in the 2D medical image, measurements of dimensions within the image and render the measurements on the image on the associated display (column 5, lines 3-67).
              With respect to claim 6, McGinley et al. teach a system for imaging based surgical support in orthopedic implant procedures, the system comprising (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61): 
           a two dimensional (2D) medical imaging device adapted to capture an image of a subject of a given orthopedic implant procedure, during the implant procedure (column 8, lines 45-65);  
          an image processor adapted (column 5, line 64 – column 6, line 5): 
         (i) identify, in real time, features of an invasive surgical tool in contact with, or within, an organ of a subject of the implant procedure (column 4, lines 21-59); 
         (ii) derive, from spatial relationships between the identified features, a spatial relationship between the invasive surgical tool and the organ (column 8, line 45 – column 9, line 61); and 
        (iii) determine, in real time (column 1, lines 22-29), based on the derived spatial relationships, an expected collocation of an orthopedic implant in relation to the organ (column 8, line 45 – column 9, line 61); and rendering circuitry adapted to render, in real time, the expected collocation upon an associated display (column 5, line 64 – column 6, line 3).
             With respect to claim 7, McGinley et al. teach the system according to claim 6 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), wherein the 2D medical imaging device is an x-ray device (see column 8, lines 5-65; “a fluoroscopic image” is explicitly disclosed in line 17).
             With respect to claim 8, McGinley et al. teach the system according to claim 6 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), wherein: the 2D imaging device is further adapted to capture a series of 2D medical images of the subject, during the implant procedure (column 4, lines 21-59); the image processor is further adapted to derive from each given image of the series, from the appearances of the features in the given image, a given spatial relationship between the invasive surgical tool and the organ and determine for each given image of the series, based on the derived given spatial relationship, a given expected collocation of the orthopedic implant in relation to the organ (column 8, line 45 – column 9, line 61); and the rendering circuitry is further adapted to render the given expected collocations in sequence in real time (column 5, line 64 – column 6, line 3).
              With respect to claim 9, McGinley et al. teach the system according to claim 6 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 - column 9, line 61), wherein the image processing circuitry is further adapted to identify a contour of the organ in the given 2D medical image (see “femur (60)”; Figs. 2 and 3; column 4, line 60 – column 6, line 67).
            With respect to claim 10, McGinley et al. teach a method for imaging based surgical support in orthopedic implant procedures, the method comprising (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61): capturing a two dimensional a 2D image of a subject of a given orthopedic implant procedure, during the implant procedure, using a (2D) medical imaging device (column 8, lines 45-65); using an image processor  (column 5, line 64 – column 6, line 5) to identify, in real time, features of an invasive surgical tool in contact with, or within, an organ of the subject; using the image processor to derive, from spatial relationships between the identified features, a spatial relationship between the invasive surgical tool and the organ (column 8, line 45 - column 9, line 61); using the image processor to determine, in real time, (column 1, line 22-29) based on the derived spatial relationships, an expected collocation of an orthopedic implant in relation to the organ (column 8, line 45 – column 9, line 61); and rendering upon an associated display the expected collocation, in real time (column 5, line 64 -column 6, line 3).
           With respect to claim 11, McGinley et al. teach the method according to claim 10 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), wherein the medical imaging device is an x-ray device (see column 8, lines 5-65; “a fluoroscopic image” is explicitly disclosed in line 17).
           With respect to claim 12, McGinley et al. teach the method according to claim 10 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), further comprising: capturing a series of 2D medical images of the subject, during the implant procedure (column 4, lines 21-59); using the image processor to derive from each given image of the series, from the appearances of the features in the given image, a given spatial relationship between the invasive surgical tool and the organ; determining for each given image of the series, based on the derived given spatial relationship, a given expected collocation of the orthopedic implant in relation to the organ (column 8, line 45 – column 9, line 61); and rendering upon the associated display the given expected collocations in sequence in real time (column 5, line 64 – column 6, line 3).
             With respect to claim 13, McGinley et al. teach the method according to claim 10 (see Figs. 1-3; column 1, lines 8-51; column 4, line 21 – column 5, line 63; column 8, line 45 -column 9, line 61), further comprising using the image processor to identify a contour of the organ in the 2D medical image (see “femur (60)”; Figs. 2 and 3; column 4, line 60 – column 6, line 67). 

Conclusion

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   May 24, 2022